Citation Nr: 0028041	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  00-01 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for a service-connected 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
December 1972.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1999 RO decision which denied an increase in a 
10 percent rating for a service-connected left knee 
disability; the veteran appealed for an increased rating.  


FINDING OF FACT

The veteran's service-connected left knee disability is 
manifested by range of motion of 100 degrees flexion and 0 
degrees extension, and slight instability.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for a left 
knee disability are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
September 1971 to December 1972.  A review of his service 
medical records shows that he was treated for a left knee 
injury, diagnosed as a torn left medial meniscus.

In an April 1973 decision, the RO established service 
connection for internal derangement of the left knee, with a 
10 percent disability rating.

In December 1998, the veteran submitted a claim for an 
increased rating for a service-connected left knee 
disability, and asserted that such disability had worsened.

A December 1998 VA outpatient treatment record shows that the 
veteran reported that his left knee swelled and buckled.  On 
examination, the left knee was not tender, there was no 
swelling, and there was good range of motion.  The veteran 
complained of pain in the medial aspect of the knee.  The 
assessment was degenerative joint disease of the left knee.  
X-rays were ordered.

At a January 1999 VA orthopedic examination, the veteran 
complained of daily pain and swelling of the left knee.  He 
denied recent locking of the left knee, and reported that he 
had episodes of buckling of the left knee two or three times 
per week.  He stated that the following activities bothered 
his knee:  standing, bending, twisting, lifting, squatting, 
kneeling, and climbing and descending stairs.  He reported 
that he lost three or four days of work per year due to left 
knee pain.  The examiner noted that the veteran was wearing a 
brace on his left knee.  The examiner indicated that a 
December 1998 X-ray study of the left knee was unremarkable.  
On examination, range of motion of the left knee was as 
follows:  flexion to 100 degrees and extension to 0 degrees.  
Passive flexion was performed to 130 degrees.  All of the 
movements were painful, and crepitation was palpable in full 
extension and flexion of the knee.  There was no increase in 
the temperature of the skin of the knee, but it was diffusely 
tender.  There was no evidence of knee swelling or joint 
effusion.  A moderate degree of pain was elicited with 
compression of the patella and with movement of the patella.  
Stress testing revealed a slight degree of laxity of the 
anterior cruciate ligament and of the medial and lateral 
collateral ligaments.  The diagnoses were internal 
derangement of the left knee, and chondromalacia patella of 
the left knee.

By a statement dated in February 2000, the veteran's 
representative asserted that an increased rating should be 
assigned based on the severity of the veteran's left knee 
pain and functional limitation.


II.  Analysis

The veteran's claim for an increase in a 10 percent rating 
for his service-connected left knee disability is well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. 

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, and 20 percent 
when moderate.  38 C.F.R. 4.71a, Code 5257. 

Limitation of flexion of either leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation. Extension limited to 15 degrees warrants 
a 20 percent rating.  38 C.F.R. § 4.71a, Code 5261.

The recent medical evidence, including a January 1999 VA 
examination, shows that there is slight laxity of the 
veteran's left knee ligaments, and such supports the current 
10 percent rating under Code 5257.  The medical evidence does 
not show moderate recurrent subluxation or lateral 
instability of the left knee, as required for a 20 percent 
rating under Code 5257.  Therefore the Board finds that an 
increased rating is not warranted under this code.  38 C.F.R. 
§ 4.7.

At the most recent VA examination in January 1999, range of 
motion of the left knee was as follows:  extension to 0 
degrees, and flexion to 100 degrees, with pain noted on 
motion.  The medical evidence shows that the veteran has 
complaints of chronic left knee pain, with no limitation of 
extension of the knee, and with some limitation of flexion.  
See 38 C.F.R. § 4.71, Plate II (standard range of motion of 
the knee is from 0 degrees extension to 140 degrees flexion).  
The evidence does not show that the veteran has a compensable 
degree of limitation of motion of the left knee under Code 
5260 or Code 5261.  Additional limitation of motion due to 
pain on use or during flare-ups, to the extent required for a 
compensable rating, is not shown.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

VA General Counsel's precedent opinions have held that 
separate ratings for a knee disability may be assigned for 
instability and for arthritis with limitation of motion.  
VAOPGCPREC 9-98 and 23-97.  However, the January 1999 VA 
examiner noted that December 1998 left knee X-rays were 
unremarkable.  X-rays have not confirmed left knee arthritis 
(see 38 C.F.R. § 4.71a, Codes 5003 and 5010), and thus 
consideration may not be given to a separate rating for 
arthritis with limitation of motion.

The Board finds that the preponderance of the evidence is 
against the claim for an increase in a 10 percent rating for 
the service-connected left knee disability.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).






ORDER

An increase in a 10 percent rating for a service-connected 
left knee disability is denied.


		
	L. W. TOBIN 
	Veterans Law Judge
	Board of Veterans' Appeals



 

